Citation Nr: 0114427	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-16 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to disability compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for additional left upper leg 
disability resulting from medical and surgical treatments 
furnished by the Department of Veterans Affairs.  

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from March 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Manchester Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2000, the appellant and his representative appeared 
at a hearing held at the Manchester RO before a Decision 
Review Officer.  A transcript of that hearing is of record.  

The current claim under 38 U.S.C.A. § 1151 was filed in 
September 1998.  The controlling statute is therefore to be 
found at 38 U.S.C.A. § 1151 (West Supp. 2000).  See 
Section 422(c) of Public Law 104-204, 110 Stat. 2926 (1996).  

VA has a duty to assist in the development of facts relating 
to these claims.  See Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The appellant was 
notified by means of statements of the case and supplements 
thereto of the evidence needed to substantiate his claims.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate these claims.  The 
appellant has not referenced any unobtained evidence that 
might aid either claim or that might be pertinent to the 
bases for the denial of either claim.  The RO accorded the 
appellant complete medical examinations with respect to his 
TDIU claim; and the available VA medical records describe in 
sufficient detail the VA medical and surgical treatments 
which form the basis of the section 1151 claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App, 540, 
5456 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and the further 
expending of VA's resources is not warranted.  


FINDINGS OF FACT

1.  At the present time, the appellant has established 
entitlement to service connection for the residuals of a 
shell fragment wound (SFW) to the muscles (muscle group X) of 
the left foot, rated 10 percent disabling; and for the 
residuals of a fracture of the left tibia and fibula, rated 
at the noncompensable level.  

2.  Although the aforementioned ratings are protected, both 
service-connected disabilities have essentially disappeared 
as a result of nonservice-connected bilateral below-the-knee 
amputations in 1967.  

3.  The appellant also receives compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for radiation proctitis, rated 
60 percent disabling.  His combined service-connected rating 
is 60 percent.  He is also assigned special monthly pension 
benefits due to his need for the regular aid and attendance 
of another individual.  

4.  Significant nonservice-connected disabilities currently 
include the aforementioned bilateral below-the knee 
amputations; probable recurrent prostatic cancer, indicated 
by elevated PSA levels; chronic obstructive pulmonary disease 
(COPD); a bipolar disorder; left thigh pain due to a fixed 
delusion about "magnetism;" hyperthyroidism; degenerative 
arthritis of the lumbosacral spine; mild hypertension; 
moderate-to-severe mitral regurgitation on echocardiogram; 
right ulnar nerve wasting with marked thenar eminence atrophy 
of the right hand; and mild anemia.  

5.  The appellant is currently 70 years old with a seventh 
grade education.  He reports that he last worked as a textile 
factory worker in August 1966, when his legs were severely 
injured in an automobile accident leading eventually to 
partial amputation below the knee of both legs.  

6.  The appellant's radiation proctitis is currently 
manifested by occasional bleeding (which can be largely 
controlled by diet) and soiling, for which he does not wear 
pads.  There is poor, but not complete loss of, sphincter 
control.  

7.  The appellant does not have additional upper left leg 
disability resulting from medical and surgical treatments 
furnished by VA.  His complaints of increased left thigh pain 
following VA x-ray treatments are the result of a fixed 
delusional system concerning "magnetism" of the steel rod 
in his left upper leg.  

8.  The appellant has been unemployable for many years due to 
nonservice-connected disabilities.  His age is also now a 
factor in his continued unemployed status.  In the absence of 
these handicaps, he is not shown to be precluded from 
obtaining or retaining substantially gainful employment due 
solely to the limitations resulting from his radiation 
proctitis.  

9.  The evidence presents neither an unusual nor an 
exceptional disability picture resulting from the appellant's 
radiation proctitis which would warrant referral of this case 
for consideration of a total disability rating for 
compensation purposes on an extraschedular basis.  



CONCLUSIONS OF LAW

1.  Entitlement to disability compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for additional left leg disability 
resulting from medical and surgical treatments furnished by 
VA is not established.  38 U.S.C.A. § 1151 (West Supp. 2000).  

2.  The criteria for the assignment of a total disability 
rating for compensation purposes based upon individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Section 1151 Claim

38 U.S.C.A. § 1151 (West Supp. 2000) provides that disability 
compensation benefits shall be awarded for a qualifying 
additional disability as if that additional disability were 
service-connected.  As pertinent to this appeal, a qualifying 
additional disability exists if the disability was not the 
result of the veteran's willful misconduct and was caused by 
VA hospital care, medical or surgical treatment or 
examination furnished to the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or a similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (a)(1) (West Supp. 2000).  

On July 30, 1966, the appellant was involved in a severe 
automobile accident in New Brunswick, Canada.  He sustained 
numerous, severe injuries to both legs, including a closed 
comminuted fracture of the left femur.  He was treated at a 
local hospital near the scene of the accident with 
debridement and short-leg casting of the left leg fractures 
and then transferred to the VA Medical Center (MC) in Togus, 
ME for further treatment.  On August 10, 1966, he underwent 
an open reduction of the left femoral fracture with internal 
fixation of a Hansen-Street Nail and four Parham bands.  The 
relevant medical records indicate that this wound healed 
without complication.  In October 1966, the appellant was 
transferred to the VAMC in White River Junction, VT, which 
was closer to his home.  It was recognized at this time that 
the right ankle was probably unsalvageable and that nonunion 
of the left tibia or femur, or both, was a distinct 
possibility.  

At the White River Junction VAMC, it was necessary to 
amputate the useless right foot on March 23, 1967; 
subsequently, the appellant elected to undergo a left below-
the-knee (BK) amputation, which was accomplished on March 30.  
The patient's postoperative course was completely benign, and 
the long-range plan was to fit him with bilateral prostheses 
and to rehabilitate him with a program of physical therapy.  
On an official medical examination in June 1986, it was 
reported that the appellant was ambulatory on artificial 
limbs, and that he did not use crutches or a cane.  

The appellant currently contends that he has additional 
disability in the form of left thigh pain because the 
surgical pin implanted in his left femur in 1966 was not 
removed one year later, as had been originally planned.  See, 
e.g., VA Form 21-4138, dated in September 1998; see also 
October 2000 transcript, pp. 7, 11.  He has submitted no 
medical evidence to corroborate this claim, and the 
contemporary medical records do not indicate that removal of 
the Hansen-Street Nail and four Parham bands internally fixed 
to the left femur in August 1966 was ever contemplated by the 
appellant's treating VA physicians and surgeons.  As a 
layperson without medical training, the appellant is not 
competent to state on his own authority that the metal 
implants placed on the left femur in August 1966 should have 
been removed one year later.  Cf. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

In late 1994, the appellant was diagnosed with advanced 
adenocarcinoma of the prostate.  See VA biopsy report dated 
in December 1994.  He subsequently underwent a course of 
radiation therapy from June to August 1995 at the VAMC in 
Albany, NY for this condition.  He went through this 
radiation therapy treatment without incident.  

By rating action dated in May 1997, compensation benefits 
were awarded to the appellant under 38 U.S.C.A. § 1151 (West 
1991) (under the law in effect at that time) for radiation 
proctitis as an unintended consequence of his radiation 
therapy for prostate cancer.  See 38 C.F.R. § 3.358(c)(3).  
Subsequently, in August 1998, section 1151 benefits were 
denied (under the current statute) for low back strain.  Now, 
in connection with the current attempt to obtain more 
section 1151 benefits, the appellant contends that the 
radiation therapy treatments which he received from VA in 
1995, and all subsequent VA x-ray studies or bone scans, 
somehow "magnetizes" the steel surgical rod in his left 
thigh, thereby causing left thigh pain for 30-35 days 
(depending upon the time of year since, according to the 
appellant, gravity is stronger in the winter) after each x-
ray session until the rod gets "demagnetized" again and the 
pain disappears.  See October 2000 transcript, pp. 7-13.  

The appellant admits that he figured out the cause for his 
left thigh pain all on his own (transcript, p. 8) and that 
his doctors don't believe him (transcript, p. 10) when he 
expounds this theory to them.  Furthermore, an examination of 
the appellant's VA medical records discloses that he has been 
diagnosed since at least February 1998 with a bipolar 
affective disorder whose symptoms include this fixed delusion 
concerning "magnetism."  Thus, it is reported (see VA 
Discharge Summary dating from hospitalization in February-
March 1998) that his symptoms at that time included 
irritability, paranoia and delusional grandiosity focused 
primarily on his claimed superior knowledge concerning his 
medical condition.  He refused to have an injured right hand 
x-rayed at this time due to his paranoia about the effects of 
radiation.  He was hospitalized again in May 1998, at which 
time he was described as delusional regarding the possible 
side effects of his medications.  

In March 1999, it was reported on a VA outpatient visit that 
the appellant "still thinks x-rays are the root of all his 
medical problems & that he knows more than the doctors about 
these things."  On a subsequent outpatient visit in May 
1999, at which time he was attributing an increase in 
prostate-specific antigen (PSA) levels to "magnetism" which 
was "leaking from the metal rod in his leg," it was 
reported that he "tends to have fixed ideas about medicine 
and disease processes."  

Several days later, on May 28, 1999, the Chief of the 
Psychiatry Service at the White River Junction VAMC reported 
that he had discussed the  case with the appellant's medical 
providers in connection with his complaints of leg pain which 
were attributed to "his ongoing, stable delusion about 
magnetism."  It was noted that physical examination for the 
cause of these complaints had been negative, and that the 
appellant continued to decline a psychiatric consultation and 
radiology and other studies.  This physician indicated that 
he "[w]ould not advise any aggressive tx [treatment] of his 
delusions at this time, since they do not appear to be 
impacting on his function or treatment.  In absence of 
physical signs of significant underlying pathology, yield of 
further diagnostic studies is presumed low enough that there 
is no indication to try to alter his refusal of other 
studies."  

Based upon a review of the current evidentiary record, as 
summarized above, and especially in view of the absence of 
any competent medical evidence to corroborate the appellant's 
contentions, the Board has concluded that the current claim 
seeking section 1151 benefits for a left leg disability due 
to VA medical and surgical treatments must be denied.  The 
appellant has been informed on numerous occasions, including 
in the statement of the case and supplements thereto, of the 
lack of competent medical evidence to support his claim.  As 
previously noted, he admits that his physicians don't agree 
with his medical theories as to the cause of his complaints 
of left thigh pain, but continues to believe that he knows 
more than they do concerning this medical question.  
Unfortunately, this does not present the Board with a factual 
basis for granting the appeal on this issue.  

Claim for Total Disability based upon Individual 
Unemployability (TDIU)

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
Marginal employment (generally, where the disabled person's 
earned annual income does not exceed the amount established by 
the Bureau of the Census as the poverty threshold for one 
person) shall not be considered substantially gainful 
employment.  However, if the total rating is based upon a 
disability or combination of disabilities for which the Rating 
Schedule provides an evaluation of less than 100 percent, it 
must be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2000).  

In this case, the appellant has established entitlement to 
service connection for the residuals of a SFW to the muscles 
of the left foot, rated 10 percent disabling; and for the 
residuals of a fracture of the left tibia and fibula, rated 
at the noncompensable level.  Although the aforementioned 
ratings are protected, both service-connected disabilities 
have essentially disappeared as a result of nonservice-
connected bilateral below-the-knee amputations in 1967.  
Thus, the appellant currently experiences no significant 
level of disability attributable to the injuries he sustained 
in service.  

In addition, the appellant also receives compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for radiation 
proctitis, rated 60 percent disabling.  His combined service-
connected rating is 60 percent.  He has been assigned a non-
service connection pension rating since 1966.  He is also 
assigned special monthly pension due to his need for the 
regular aid and attendance of another individual.  The 
current claim for a TDIU must be based, therefore, upon an 
examination of the effects of this disability upon the 
appellant's ability to obtain and retain substantially 
gainful employment.  

First of all, it must be noted that significant nonservice-
connected disabilities currently include the aforementioned 
bilateral below-the knee amputations; probable recurrent 
prostatic cancer, indicated by elevated PSA levels (although 
the appellant disputes this); chronic obstructive pulmonary 
disease (COPD); a bipolar disorder, including left thigh pain 
due to a fixed delusion about "magnetism"; hyperthyroidism; 
degenerative arthritis of the lumbosacral spine; mild 
hypertension; moderate-to-severe mitral regurgitation on 
echocardiogram; right ulnar nerve wasting with marked thenar 
eminence atrophy of the right hand; and mild anemia.  See the 
report of the VA General Medical examination of the appellant 
in November 1999.  

Furthermore, the appellant is currently 70 years old with a 
seventh grade education.  See VA Form 21-8940, dated in 
August 1999.  He reports that he last worked as a textile 
factory worker in July 1966, when he was severely injured in 
an automobile accident.  These injuries eventually led to BK 
amputations of both legs.  Given the appellant's educational 
level and previous experience, it is not surprising that he 
has been unable to obtain the type of physically demanding 
employment for which he was previously qualified since this 
1966 automobile accident.  However, it is important to 
emphasize that the appellant's unemployed status since 1966 
is related to nonservice-connected disabilities, including 
his bilateral BK amputations.  See 38 C.F.R. § 4.18 (With 
amputations, a showing of continuous unemployability from 
date of incurrence is a general requirement in order to 
establish the fact that present unemployability is the result 
of that disability.)  In recent years, the appellant's 
advanced age (currently 70) has also become a significant 
factor in the continuation of his unemployed status, since he 
is now well beyond the general retirement age of 65.  

In determining whether a claimant is entitled to a TDIU for 
compensation purposes, neither the claimant's nonservice-
connected disabilities nor his or her advancing age may be 
considered.  38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

On the other hand, according to the most recent VA 
examination in July 2000, the appellant's radiation proctitis 
is only of mild severity and is currently manifested by 
occasional fecal incontinence with lifting, as well as 
bleeding with (allegedly) any activity.  There is poor, but 
not complete loss of, sphincter control, without any fecal 
leakage during the actual digital rectal examination.  The 
appellant subsequently testified under oath that his rectal 
bleeding can unusually be controlled by diet.  See October 
2000 transcript, p. 6.  Furthermore, although the appellant 
formerly wore absorbent pads to help deal with daily fecal 
incontinence (see transcript, p. 3; see also report of VA 
examination dated in April 1997), he no longer does so (see 
report of VA examination dated in July 2000).  At the October 
2000 hearing, the appellant testified under oath that he 
soils his underwear about twice weekly (transcript, p. 6).  
In the opinion of the Board, this does not represent a 
significant interference with the appellant's ability to 
secure and follow a substantially gainful occupation.  Many 
individuals are able to pursue employment under such 
handicaps, especially if they wear absorbent pads whenever 
necessary.  

The current 60 percent rating for radiation proctitis 
contemplates extensive leakage and fairly frequent 
involuntary bowel movements.  38 C.F.R. § 4.114, Code 7332.  
The appellant does not manifest the complete loss of 
sphincter control required for a 100 percent schedular 
rating, nor do his current reported symptoms actually match 
the 60 percent level of severity.  

For a veteran to prevail on a TDIU claim, it is necessary 
that the record reflect some factor which places the 
claimant's case in a different category than other veterans 
with an equal rating of disability.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  Such evidence is lacking in 
this case.  The current 60 percent schedular rating already 
contemplates a considerable, but not total, level of 
disability from the appellant's radiation proctitis.  His 
particular situation is not shown to be in any way different 
from other veterans with a 60 percent schedular rating for 
this disability.  

There is no indication in the record that the current 
schedular evaluation for radiation proctitis is inadequate to 
evaluate the impairment of the appellant's earning capacity 
due to this disability, and the record does not present such 
an exceptional or unusual disability picture as to render the 
application of the regular schedular standards impractical.  
The appellant has been unemployable for many years due to 
nonservice-connected causes, and a review of the relevant VA 
medical treatment records does not reflect frequent periods of 
hospitalization for the treatment of radiation proctitis.  
Accordingly, the RO quite properly refused to consider this 
claim for referral to the VA Central Office for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The Board has 
found no section that provides a basis upon which to assign a 
higher disability evaluation for the disability at issue.  


ORDER

Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for additional left upper leg disability 
resulting from medical and surgical treatments furnished by 
the Department of Veterans Affairs is denied.

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

